POLLEY, P. J.
(dissenting.) I am unable to concur in the majority opinion. There is no question that the testator desired that his son should have his property, and that when about to make his will he directed his attorney to so frame the will that his son wofild get all his property; but he was laboring under such a state of mental perturbation, and was so obsessed with the one idea of placing his property beyond the reach of the Burroughs family, that he failed to appreciate the fact that the *19will was so framed as to place the property not only ’beyond the reach of the Burroughs family, but beyond the reach of his son as well. 'A careful reading of the testimony touching the conduct of the proponent just before and at the time of the execution of the will can leave no doubt that she either dictated the will or that she influenced the testator in the framing of the will, and that he executed it under the belief that he was leaving his property to the proponent in trust for his son.
The judgment ought to be reversed, and the will canceled.